Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 May 2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “d0” (see, e.g., ¶[0043]-¶[0045]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference to specific claims (p.4, ¶[0012]&¶[0013]) should be removed.  Also, reference is made to “d0” but this parameter is not shown in the drawings. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, functional language “a force factor as an electromechanical conversion factor having a value corresponding to the gap between the first surface of the movable part and the second surface of the fixed part increases when a vibration amplitude of the movable part increases” is indefinite in scope. According to the specification, e.g., ¶[0043], the force factor “A” is determined by equation (2) (Fig.19) where parameter “n” is the number of projections opposed to each other between movable part 2 and fixed parts 3A,3B, ε0 is permittivity of free space, “b” indicates thickness of vibrational energy harvester device 10, “E” indicates electret electric potential and “d0” is the gap between projections 23,24 of movable part 2 and projections 32A,32b of fixed parts 3A,3B. But, except for a gap between the second surface of a fixed part 
In claim 2, “smaller” and “greater” vibration amplitude are relative terms without clear basis. 
In claim 3, “a height of the salient disposed in the vibration direction measured along a direction orthogonal to the vibration direction gradually increases and then gradually decreases along the vibration direction” is indefinite because it is inclusive of salients on both the movable part and the fixed part, whereas the claimed height structure that gradually increases and then gradually decreases along the vibration direction applies to only the movable part 2 (Figs.2,4& 10-12).  
In claim 5, “different existence densities” is vague and indefinite. 
In claim 9, functional language “the electret electric potential of the electret film changes along the vibration direction so that a force factor as an electromechanical conversion factor having a value corresponding to the electret electric potential of the electret film increases when a vibration amplitude of the movable part increases” is indefinite in scope. As noted in the preceding paragraph, equation (2) (Fig.19) defines the proportion between the force factor “A” and electret electric potential “E”, but it is unclear what structure corresponds to “a force factor… having a value corresponding to the electret electric potential of the electret film increases when a vibration amplitude of the movable part increases.” 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12 & 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakatsuka et al. (US 8,716,916).
Regarding claim 1, as best understood, Nakatsuka teaches a vibrational energy harvester device 400, 410, 500 (Figs.8-10) capable of vibrating in a vibration direction by an externally supplied vibrational energy, comprising: 
a movable part 401, 411, 501 having a first surface along the vibration direction (Figs.8-10); and 

wherein the first surface of the movable part and the second surface of the fixed part are provided with a plurality of recessed portions and salients (defined by electrodes 409a/b, 419a/b 509a/b) which are disposed alternately in the vibration direction (Figs.8-10), 
an electret film (i.e., electret electrode includes film holding a charge) is formed on at least one of the fixed part and the movable part (c.5:17-18; c.10:7-16), and 
“a force factor as an electromechanical conversion factor having a value corresponding to the gap between the first surface of the movable part and the second surface of the fixed part increases when a vibration amplitude of the movable part increases” [sic] (i.e., in the structure of Fig.8, the electrostatic capacity Cp is large when the first substrate 401 is positioned at the end of vibration, corresponding to an increased vibration amplitude; c.17:40-60. Similar effects are achieved by the structure of the Fig.9-10 embodiments, c.17:64-c.18:36).  

    PNG
    media_image1.png
    371
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    402
    440
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    354
    443
    media_image3.png
    Greyscale

Regarding claim 2, a minimum value of the gap between the salients (electrodes) of the first surface of the movable part and the salients of the second surface of the fixed part is greater when the vibration amplitude of the movable part is smaller, and the minimum value of the gap between the salients of the first surface of the movable part and the salients of the second surface 
Regarding claim 5, as best understood, the salients (electrodes) are “disposed by different existence densities in the vibration direction” [sic] in that in Fig.10 the height of the fixed electrodes 509b varies in the vibration direction.  Similarly, in the embodiments of Figs.1-2, 3 & 4-6, the width of the electrodes varies in the vibration direction. 
Regarding claim 6, the salients (electrodes) comprise a plurality of projections which project in a direction orthogonal to the vibration direction and are disposed to form a shape like comb teeth in the vibration direction (Figs.8-10).  
Regarding claim 7, in the Fig.9 embodiment, the salients (electrodes) 419b comprise a plurality of wedges (i.e., slanted electrodes) disposed in the vibration direction (c.17:64-c.18:6).  
Regarding claim 8, the first surface of the movable part and the second surface of the fixed part have “waveforms formed with the recessed portions and the salient” [sic] (i.e., first and second surfaces including salient and recessed portions therebetween form square waveforms; Figs.8-9).  
Regarding claim 9, Nakatsuka teaches a vibrational energy harvester device 400, 410, 500 (Figs.8-10) capable of vibrating in a vibration direction by an externally supplied vibrational energy, comprising: 

a fixed part 402, 412, 502 which has a second surface opposed through a gap (not numbered; c.19:5-6) to the first surface and is positionally fixed (by elastic springs 111L/111R) to allow the movable part to vibrate in the vibration direction (c.8:24-30; Figs.8-10), wherein 
an electret film (i.e., electret electrode includes film holding a charge) is formed on at least one of the fixed part and the movable part (c.5:17-18; c.10:7-16), and 
“the electret electric potential of the electret film changes along the vibration direction so that a force factor as an electromechanical conversion factor having a value corresponding to the electret electric potential of the electret film increases when a vibration amplitude of the movable part increases” [sic] (i.e., in the structure of Fig.8, the electrostatic capacity Cp is large when the first substrate 401 is positioned at the end of vibration, corresponding to an increased vibration amplitude and force factor; c.17:40-60. Similar effects are achieved by the structure of the Fig.9-10 embodiments, c.17:64-c.18:36).
Regarding claim 12, the movable part and the fixed part comprise flat plate members (substrates 101, 102; Figs.1a/b & 3a/b).   
Regarding claim 15, the movable part 401, 411, 501 is “provided with a weight to apply a gravity in a direction crossing the vibration direction” since it inherently comprises a “weight” or mass that exerts a gravitational force downwards, orthogonal to the vibration direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka in view of K.Misawa et al. “Reliability of potassium ion electret in silicon oxide for vibrational energy harvester applications” (Japanese Journal of Applied Physics, 2015, pp.067201-1 to 067201-5, v.54.) 
Nakatsuka teaches the invention but does not teach the fixed part and the movable part are “MEMS devices formed from a semiconductor substrate”, per se.
But, Misawa teaches a vibrational energy harvester comprising a potassium ion electret formed as a MEMS from a semiconductor substrate with a long lifetime and high reliability (abstract; conclusions; Figs.2-3).  
It would have been obvious before the effective filing date to form Nakatsuka’s fixed part and the movable part as MEMS devices formed from a semiconductor substrate since Misawa teaches this would have provided energy harvesters with a long lifetime and high reliability.
Regarding claim 11, Nakatsuka teaches the first surface of the movable part and the second surface of the fixed part are orthogonal to a substrate surface, and both ends of the movable part in the vibration direction being supported by support beams 111L/111R to allow the movable part to vibrationally shift in the vibration direction (Fig.1).  Further, Misawa teaches the first surface of the movable part and the second surface of the fixed part are orthogonal to a substrate surface of the semiconductor substrate (Fig.2), both ends of the movable part in the vibration direction being supported by support beams (suspension) formed from the semiconductor substrate to allow the movable part to vibrationally shift in the vibration direction (Fig.2).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka in view of Boisseau et al. (US Pat.Pub.2013/0241346).
Nakatsuka teaches the invention but does not teach the movable part vibrationally “rotates around a rotation axis orthogonal to the first surface.”
But, Boisseau teaches a vibration power generator including a movable part electret 40 mounted so as to move relative to electrodes 20/30 in a linear manner (x-direction, Fig.4) or also rotationally around a rotation axis 59 orthogonal to a first surface (Fig.9), so as to be able to pivot relative to the facing electrode and thereby convert mechanical vibrational energy into electrical power (¶[0098]-¶[0099]; Fig.9).
It would thus have been obvious before the effective filing date to modify Nakatsuka and rotate the movable part vibrationally around a rotation axis orthogonal to the first surface since Boisseau teaches this configuration provides conversion of mechanical vibrational energy to electrical power. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka in view of Nakatsuka et al. (US 8,710,712).
Nakatsuka teaches the invention but does not teach the movable part has “a plurality of the first surfaces along the vibration direction while the fixed part has a plurality of the second surfaces opposed to the first surfaces of the movable part.”
But, Nakatsuka ‘712 teaches a vibration power generator 400 comprising a movable part 401 with a plurality of first surfaces along the vibration direction and a fixed part 402U/402L with a plurality of second surfaces opposed to the first surfaces of the movable part (c.10:65-11:62; Figs.8a/8b). This configuration produces power in similar action and effect as the first embodiment (Fig.1) where the movable and fixed parts comprise single opposing surfaces.
.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka in view of Chaillout et al. (US 7,851,968).
Nakatsuka teaches the invention but does not teach “a plurality of the movable parts” in a direction orthogonal to the vibration direction, wherein the fixed part has “a plurality of the second surfaces opposed to the first surfaces of the movable part.”
But, Chaillout teaches an optimized variable capacitance energy conversion device comprising a fixed part (frame) 300 with plural first and second electrodes 302/302’ and a plurality of the movable parts (second inside parts) 301 with electrodes 304/304’ arranged in a direction (y) orthogonal to the vibration (x) direction, wherein the fixed part 300 has a plurality of the second surfaces opposed to the first surfaces of the movable part 301 (c.8:55-c.9:42; Fig.4). Chaillout’s energy recovery device combines several capacitors in two- or three dimensional geometry, which enables use in compact electronic systems (c.2:50-52).
Thus, it would have been obvious before the effective filing date to modify Nakatsuka and provide a plurality of the movable parts in a direction orthogonal to the vibration direction, wherein the fixed part has a plurality of the second surfaces opposed to the first surfaces of the movable part since Chaillout teaches this arrangement would have allowed for a two- or three dimensional geometry for the energy recovery device, which would have enabled use in compact electronic systems (c.2:50-52).
Allowable Subject Matter
Claims 3-4 & 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As seen in Figs.2,4&10-12, the prior art does not further teach that the “salients of the first surface of the movable part and the salients of the second surface of the fixed part are disposed by an array pitch in the vibration direction, and a height of the salient[s on both the first surface of the movable part and the second surface of the fixed part] disposed in the vibration direction measured along a direction orthogonal to the vibration direction gradually increases and then gradually decreases along the vibration direction” (claim 3).
Also, the prior art does not further teach that “the recessed portions and the salients formed on the first surface of the movable part and the second surface of the fixed part are grouped into a first group and a -46-Attorney Docket No. 117197.PC272USsecond group which have array pitch phases different to each other in the vibration direction, and the second group comprises the salients which are not overlapped in a direction orthogonal to the vibration direction between the movable part and the fixed part, when the first group comprises the salients which are overlapped in a direction orthogonal to the vibration direction and are opposed to each other between the movable part and the fixed part” (claim 17).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832